DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/12/2021 has been entered. Claims 1, 2 and 6-13 remain pending in the application. 

Allowable Subject Matter
Claims 1, 2 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is JP 2010-019746A which teaches an automatic analyzer with a member to be washed, a wash station and a controller and United States Application Publication No. 2008/0099057 which teaches a water drop removing mechanism. However, the prior art does not disclose, teach or suggest the claimed combination of before causing the measuring part to measure the optical characteristic to cause the member to be washed to reciprocate between the same reaction cell and the wash station a plural number of times including washing the member with a washing liquid, removing washing liquid adhered to the member with a water drop removing mechanism and causing member to come into contact with an evaluation reagent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798